

EXHIBIT 10.2
PROJECT SPECIFIC TASK ORDER RELEASE FORM
No. 006
This Project Specific Task Order Release (“Task Order”) is issued and entered
into pursuant to the AIA Document A141, Standard Form of Agreement Between Owner
and Design-Builder, between Farmer Bros. Co. (“Owner”) and The Haskell Company
(“Haskell”) dated October 23, 2017 (“Master Agreement.”)
Owner and Haskell agree that this TASK ORDER and the MASTER AGREEMENT as well as
any exhibits and/or subsequent modifications represents the entire integrated
agreement between the parties and supersedes prior negotiations,
representations, or agreements, either written or oral, and may be amended only
by written instrument signed by both the Owner and Haskell. Performance of this
TASK ORDER shall be in strict compliance with the terms and conditions of the
MASTER AGREEMENT, which are hereby incorporated herein. All capitalized terms
not herein defined shall have the definition provided for in the MASTER
AGREEMENT.
ARTICLE I
PROJECT DESCRIPTION AND REQUIREMENTS
1.1
Project Description. The Task Order involves all aspects of the Owner’s program
for the DFW Expansion - ### Project, all as more fully described in the Exhibit
A. The list of Contract Documents for this Task Order is attached hereto and
incorporated herein as Exhibit B.

1.2
Haskell’s Compensation. The Owner shall pay Haskell, subject to the terms and
conditions set forth herein and in the MASTER AGREEMENT, the Contract Sum for
Haskell’s proper performance of the TASK ORDER. Subject to any additions and/or
deductions as provided in the Contract Documents, the Contract Sum shall be as
further described in one or more of the following exhibits (as indicated by the
checked box(es) below):

□    Exhibit    (option 1) – Contract Sum – Preconstruction IDB Work
□    Exhibit    (option 2) – Contract Sum – Lump Sum
□    Exhibit C (option 3) – Contract Sum – Cost Plus a Guaranteed Maximum Price
□    Exhibit    (option 4) – Contract Sum – Unit Pricing
1.3
Supplemental Insurance Requirements. Additions and/or modifications to the
coverages and/or requirements provided for in the MASTER AGREEMENT are provided
below: [None]

1.4
Payment and Performance Bonds. If requested by Owner, Haskell shall provide,
attached as Exhibit D to this TASK ORDER, executed Payment and Performance Bonds
in accordance with the MASTER AGREEMENT, and in the form specified in Exhibit B
thereof.

1.5
This TASK ORDER requires Haskell to furnish all materials, labor and
professional services reasonably necessary to safely and properly perform the
IDB Work assigned herein.



Page 1 of 5



--------------------------------------------------------------------------------




ARTICLE II
DETAILED SCOPE OF IDB WORK
2.1
In addition to IDB Work described in the MASTER AGREEMENT and Article I of this
TASK ORDER, Haskell shall provide all IDB Work described below and/or in the
attached Exhibit A:

ARTICLE III
TERM, TIME FOR COMPLETION, AND STAFFING PLAN
3.1
Unless sooner terminated in accordance with the MASTER AGREEMENT, or extended by
mutual written agreement approved by Owner, the term of this TASK ORDER shall be
from the date of signature hereon (the “TASK ORDER Effective Date”) through
final completion of all IDB Work described herein and finalization of the
Project and resolution of any outstanding Project-related claims or disputes.

3.2
Completion of this Project Specific Task Order shall be determined by mutual
agreement of the parties, and shall be based on Haskell’s receipt of all
necessary down payments from Owner and Owner’s concurrence to Haskell’s ordering
schedule as determined by equipment availability from approved vendors. The date
of completion of this Task Order shall be incorporated into the IDB Work
Contract Schedule as that schedule is developed during the Project. The time for
performance of any additional IDB Work shall be addressed via Change Order,
which, if approved in writing by Owner, shall operate to amend this TASK ORDER.

3.3
[Check box if applicable: □] Liquidated Damages. The pecuniary damages suffered
by Owner for late completion, are by their very nature difficult to ascertain
precisely. As such, for each consecutive day that any Work is not substantially
completed in accordance with the Date of Substantial Completion, Haskell shall
be liable to pay to Owner, and the Owner shall be entitled to deduct and offset
from amounts otherwise due Haskell, liquidated damages calculated at the daily
rates stated below for each day of delay in the completion of the IDB Work
necessary to achieve such completion, not as a penalty but as liquidated damages
representing the parties’ reasonable estimate at the time of contract execution
of the damages that Owner will sustain for late completion. It is expressly
understood that the sum per day (if applicable) is agreed upon as a fair
estimate of the pecuniary damages Owner will sustain if the IDB Work is not
completed by the Date of Substantial Completion specified in Section 3.02,
and/or in Exhibit __ of this TASK ORDER, or within any legally required
extension thereof. Liquidated Damages shall continue to accrue on a cumulative
basis until Haskell achieves Substantial Completion of the Work.

KEY COMPLETION
DATE
APPLICABLE DAILY RATE OF LIQUIDATED DAMAGES
 
 
[Not Applicable]
 
 
 

3.4
[Check box if applicable: □] Limitation of Liability. Haskell’s aggregate
liability for damage claims asserted against it by Owner, whether such claim(s)
is based on breach of contract or warranty, tort, product liability, indemnity,
contribution, strict liability, Liquidated Damages, or any other legal



Page 2 of 5



--------------------------------------------------------------------------------




theory, shall not exceed, at any point in time, the greater of the total
aggregate Contract Sum for all IDB Work paid by Owner to Haskell related to the
Project, or ----------------- ---- Thousand Dollars ($------------). The
foregoing notwithstanding, Haskell’s liability to Owner for indemnity or
contribution claims arising from personal injury or worker’s compensation claims
shall not be limited. This paragraph shall prevail over any inconsistent
provisions contained in this Agreement and the other Industrial Design-Build
Documents.
ARTICLE IV
ATTACHMENTS AND EXHIBITS
4.1
The following attachments and exhibits are incorporated into this TASK ORDER by
reference and are Contract Documents:

Exhibit A – Haskell GMP Proposal dated December 8, 2017
Exhibit B – List of Contract Documents
Exhibit C – Contract Sum – GMP
Exhibit D – Project Payment and Performance Bonds (Not Applicable)
Exhibit E – Special Conditions
Exhibit F – IDB Work Contract Schedule
Exhibit G – Decision Tracker
This Task Order entered into as of the day and year first written above.
/s/ E.D. Iobst                
OWNER (Signature)
/s/ Keith Perkey
 
Haskell (Signature)
E.D. Iobst, Chief Operations Officer       
(Printed name and title)
Keith Perkey, VP – Food & Beverage    
(Printed name and title)



Page 3 of 5



--------------------------------------------------------------------------------






EXHIBIT C
CONTRACT SUM
GUARANTEED MAXIMUM PRICE
ARTICLE I
1.1
Costs which would cause the GMP to be exceeded shall be paid by Haskell without
reimbursement by the Owner.

1.2
Task Order Price:

Description
Cost
% of Total Cost
Notes
Engineering Through GMP
$
1,196,697.00


6.20%
 
Task Order #01
$
657,030.00


3.40%
Tempering Bins / SS Filler / SS Chain Conveyor
Task Order #02
$
1,668,103.00


8.70%
Retail Filler
Task Order #03
$
228,690.00


1.20%
BAR Mixers (Qty 2)
Task Order #04
$
811,687.00


4.20%
Fractional Filler
Task Order #05
$
1,688,232.00


8.80%
Chain Conveyor
Task Order #06 Balance of GMP
$
13,006,346.08


67.50%
Balance of GMP
TOTAL
$
19,256,785.08


 
 

Upon execution of this Task Order #6.0 for the GMP scope of supply and services,
the terms of the following task orders shall become void, unenforceable and of
no effect. Scope of supply and services included in these Task Orders are
included in the GMP Task Order #6.0. Total value of the full GMP scope is shown
above as $19,256,785.08
1.    Task Order #1.0 dated October 13, 2017
2.    Task Order #2.0 dated 11/17/17
3.    Task Order #3.0 dated 11/21/17
4.    Task Order #4.0 dated 11/27/17
5.    Task Order #5.0 dated 12/15/17


Page 4 of 5



--------------------------------------------------------------------------------






Exhibits A and B and Exhibits D – G have been omitted from this filing and the
Registrant shall furnish supplementally a copy of any omitted exhibit to the
Securities and Exchange Commission upon request.


Page 5 of 5

